Citation Nr: 1103719	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-35 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for left wrist disability as the result of 
treatment performed at a VA facility, claimed as having been 
performed in 1996.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1952 to January 
1956.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a video conference hearing before the 
undersigned Acting Veterans Law Judge in March 2010.  A 
transcript of the hearing is associated with the claims file.

In May 2010, the Board remanded this case for further 
development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In January 2008, the Veteran submitted a claim for benefits under 
the provisions of 38 U.S.C.A. § 1151 for disability associated 
with an injection he received at a VA facility in 1996.    

VA treatment records show that the Veteran was originally seen in 
November 1996 for left wrist pain which was diagnosed as 
tendonitis of the extensor tendons.  When his pain did not 
resolve within three months, he was prescribed wrist splints and 
pain medication and was scheduled for a rheumatology consult.  VA 
radiology reports from February 1997 found deminineralization of 
the wrist, but no other signs that could point to a specific 
disorder.  The VA staff physician gave a differential diagnosis 
of rheumatoid arthritis, hyperemia after trauma, or an 
inflammatory synovitis.  VA treatment records from October 1997 
refer to left wrist pain status post cortisone shot with an 
increase in pain.  Although this injection was not administered 
in 1996 as the Veteran stated, it is the first cortisone shot 
noted in the record, and the Board presumes that it is the 
incident the Veteran has described.

As an increase in pain following the cortisone injection is 
described, a medical opinion is necessary to determine whether 
this increase in pain evinces additional disability and, if so, 
whether it was caused by carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in administering the cortisone injection; or an event 
not reasonably foreseeable.

Furthermore, the Veteran's representative has raised the question 
of whether or not the Veteran provided his informed consent prior 
to receiving a cortisone injection, and notes that a consent form 
is not contained in the record.  The Veteran has not contended 
that he did not have informed consent prior to receiving the 
injection.  However, the Board believes that an attempt should be 
made to obtain any consent forms that may be available.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain copies of all consent forms signed 
by the Veteran in 1996 and 1997 from the 
White River Junction VAMC and associate them 
with the claims folder.  It these forms are 
unavailable or do not exist, this should be 
noted in the claims folder.  

2.  Send the claims file to an appropriate VA 
health care provider for a medical opinion.  
The Veteran should be scheduled for an 
examination only if it is deemed necessary by 
the VA health care provider to formulate the 
requested opinions.  After reviewing the 
claims file and the completion of any 
examination that may be deemed necessary, the 
examiner should address the following 
questions:

a.  Does the increase in left wrist pain 
noted after the Veteran received a 
cortisone injection as noted in the 
October 1997 treatment records demonstrate 
an additional left wrist disability, 
including an aggravation of the existing 
left wrist disability?

b.  If so, was the proximate cause of this 
additional disability carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
the part of VA in administering the 
cortisone injection or any other VA 
treatment?

c.  Alternately, was the proximate cause 
of this additional disability an event not 
reasonably foreseeable?

Any opinion should be supported by an 
adequate rationale, which is based upon 
medical principles and evidence in the claims 
file.  If the examiner cannot provide an 
opinion without resorting to mere 
speculation, he or she should make such a 
finding.  However, as above, he or she should 
provide a detailed rationale for the non-
opinion.

3.  After the above development is completed, 
readjudicate the claim on appeal.  If the 
benefit sought is denied, provide the Veteran 
and his representative a supplemental 
statement of the case, with an appropriate 
period for response, before the case is 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



